No. 99-40807
                                      -1-

                    IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                 No. 99-40807
                               Summary Calendar



                               EDGAR S. ARROYO,

                                                    Plaintiff-Appellant,

                                      versus

                     R. RODRIGUEZ; R. BLEDSOE, Officer;
                                 K. GUIDRY,

                                                    Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. G-96-CV-688
                         --------------------
                             April 5, 2000

Before JONES, SMITH and BENAVIDES, Circuit Judges.

PER CURIAM:*

           Edgar S. Arroyo, Texas prisoner # 661872, challenges the

district court’s summary-judgment dismissal of his 42 U.S.C. § 1983

lawsuit asserting that he was falsely accused and found guilty of

possession     of    a   contraband   weapon   in    retaliation   for   having

utilized the prison grievance system.                He argues that summary

judgment was error because he alleged a chronology of events from

which retaliatory motive could reasonably be inferred.             He further

argues that the district court erred in denying his motions for the

appointment of counsel.

     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 99-40807
                                     -2-

          Because     Arroyo    has   presented   no   more   than   his   own

personal belief that he has been the victim of retaliation, his

retaliation   claim    was     properly   dismissed.      See   Johnson     v.

Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997); Woods v. Smith, 60

F.3d 1161, 1166 (5th Cir. 1995). Accordingly, the district court’s

judgment is AFFIRMED.

          Arroyo has also failed to show exceptional circumstances

existed which mandated the appointment of counsel and has thus

failed to demonstrate that the district court abused its discretion

in refusing to appoint counsel.        See Ulmer v. Chancellor, 691 F.2d

209, 212 (5th Cir. 1982).         To the extent that Arroyo moves this

court for the appointment of counsel, his motion is DENIED.

          AFFIRMED; MOTION DENIED.